                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DERRICK ALLEN,                           )
                                         )
                     Plaintiff,          )
                                         )
          v.                             )         1:21CV339
                                         )
OLIVE GARDEN, U.S.A., et al.,            )
                                         )
                                         )
                     Defendants.         )

                                    ORDER

     The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

May 4, 2021, was served on the parties in this action.            (Text Order

and Recommendation dated May 4, 2021; Doc. 4.)            Plaintiff objected

to the Recommendation.        (Doc. 5.)

     The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objections were made and has

made a de novo determination in accord with the Magistrate Judge’s

report.        The   court   therefore    adopts    the   Magistrate   Judge’s

Recommendation.

     IT IS THEREFORE ORDERED that this action is dismissed pursuant

to 28 U.S.C. § 1915(e)(2)(B) as frivolous and for failing to state

a claim upon which relief may be granted.

                                                /s/   Thomas D. Schroeder
                                             United States District Judge

May 12, 2021




     Case 1:21-cv-00339-TDS-LPA Document 7 Filed 05/13/21 Page 1 of 1
